Citation Nr: 0112288	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO. 00-06 505  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1959 to June 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO).  That decision denied service connection for 
schizophrenia because the RO found the disorder existed prior 
to service. 

The veteran filed an original claim for VA benefits in June 
1985.  However, he failed to report for three VA psychiatric 
examinations.  The RO issued deferred rating decisions in 
August and October 1985 stating that the evidence of record 
was insufficient to evaluate.  

In July 1999, the veteran filed another claim for VA 
benefits.  In a rating decision dated in February 2000, the 
RO denied service connection for schizophrenia because the RO 
found the disorder existed prior to service.  The veteran 
perfected an appeal to the Board in March 2000. 


FINDINGS OF FACT

1.  The veteran did not clearly and unmistakably have an 
acquired psychiatric disorder prior to his entry into active 
duty.  

2.  The presumption of soundness pertinent to psychiatric 
disability has not been overcome in this case.

3.  The veteran's current schizophrenia had its onset in 
service.


CONCLUSIONS OF LAW

1.  Schizophrenia, was incurred in active service.  38 
U.S.C.A. § 1131(b) (West 1991); 38 C.F.R. § 3.303 (2000)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On examination for entrance into service in November 1959, 
the psychiatric evaluation was normal.  Service medical 
records show that in January 1960, the veteran exhibited 
irrational behavior while on the firing range and was 
subsequently treated at a military hospital for four months.  
His treatment included courses of electroshock therapy.  
During his treatment in January 1960, the veteran stated that 
he had one episode of hearing voices one year prior to his 
enlistment in the service.  While hospitalized, his parents 
submitted a statement in which they reported that he had been 
hospitalized for a "nervous condition" at the age of 10 
months.  They reported no other psychiatric treatment, but 
noted that he been described as lazy in school, was isolated, 
and had no interests other than his girl friend and playing 
the guitar.  

In May 1960, a Physical Evaluation Board (PEB) determined 
that there was sufficient evidence to substantiate that the 
veteran's mental disorder existed prior to service and had 
rendered him unfit for service.  It was also determined that 
his condition was not aggravated by service, but was the 
result of natural progression.  He was medically discharged 
in June 1960.

The veteran's post-service medical records show diagnoses of 
mental impairment.  
In a letter dated in July 1985, the veteran's private 
physician, Dr. Lyon, stated that he had treated the veteran 
in January 1964 and at that time he was having a severe 
episode of acute mental illness with characteristics of 
paranoid schizophrenia.  Dr. Lyon stated that at that time it 
was necessary to arrange for the veteran's involuntary 
commitment to a mental hospital.  Medical records indicate 
that the veteran has been taking medication for his mental 
illness since that time.

In a letter dated in November 1998, the veteran's private 
physician, Dr. Daugharty, stated that the veteran had been a 
patient intermittently since 1965, being treated as an 
undifferentiated schizophrenic with 75 mg of Mellaril and 10 
mg of Stelazine on a daily basis.  Dr. Daugharty stated that 
at that time the veteran had become excessively sensitive to 
colognes, perfumes, and some soaps and did not feel he could 
continue to operate his barbershop.  He also stated that this 
condition causes the veteran to hibernate and that he dreaded 
to do his own shopping.    

The veteran presented for a state disability examination in 
February 2000.  The veteran reported no history of 
psychiatric treatment prior to service.  The examiner found 
that the veteran was unaware that his symptoms of mental 
illness adversely affect his social interactions and ability 
to continue his self-employment as a barber.  The examiner's 
diagnostic impression was residual schizophrenia and assigned 
a Global Assessment of Functioning (GAF) score of 55.

Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  The law provides that the assistance provided by 
the Secretary shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A). 

In this case, the veteran was provided with a statement of 
the case in March 2000, which informed him of the evidence 
necessary to substantiate his claim and provided him with an 
opportunity to submit additional evidence.  The veteran was 
provided a VA psychiatric examination and his private medical 
records were considered in ascertaining his entitlement to 
his claim.  

In this instance, the veteran has not made VA aware of the 
existence of any additional documentation that would be 
helpful to his claim.  Thus, the Board finds that VA's duty 
to provide him with notice and assist him with the 
development of his claim has been satisfied, and that the 
instant claim is ready for appellate adjudication. 

Pertinent Law and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303 (2000).  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

In any case, a successful claim for service-connection 
requires  evidence which establishes that the claimant 
currently has the claimed disability.  See, e.g., Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ; Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
38 U.S.C.A. § 1111 (West 1991).  The presumption of sound 
condition attaches only where there has been an induction 
examination in which the later complained-of disability was 
not detected.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 
C.F.R. § 3.304(b).

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  38 C.F.R. § 3.303(c).

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).  Signed 
statements of veterans relating to the origin, or incurrence 
of any disease or injury made in service if against his or 
her own interest is of no force and effect if other data do 
not establish the fact.  Other evidence will be considered as 
though such statement were not of record.  38 C.F.R. § 
3.304(b)(3).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as psychoses, become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

Where the question requires medical expertise, medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993); Caluza v. Brown, 7 Vet. App. 498 (1995); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); Rose v. West, 11 Vet. 
App. 169 (1998); McManaway v. West, 13 Vet. App. 60 (1999); 
and Voerth v. West, 13 Vet. App. 117 (1999).

When a veteran has sufficient time in service and a chronic 
disease, such as a psychosis, becomes manifest to a degree of 
10 percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in service.  38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (2000).

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings of a diagnosis including the word 
"chronic".  A continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
service discharge is required to support the claim.  38 
C.F.R. §§ 3.303(b), 3.309.  When a disease was not initially 
manifested during service the appellant may establish the 
"required nexus" for service connection by evidence 
demonstrating a medical relationship between the current 
disability and the service.  See 38 U.S.C.A. § 1113(b) (West 
1991); 38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. 
App. 352, 356 (1992).

Personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during service, 
which were the basis of the service diagnosis, will be 
accepted as showing pre-service origin.  Personality 
disorders or mental deficiency as such are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).

Analysis

A review of the medical evidence of record establishes that 
no psychiatric abnormality was identified when he was 
examined and accepted for service.  Therefore, the 
presumption of soundness attaches to the veteran's claim, and 
clear and unmistakable evidence is necessary to rebut the 
presumption.  

The Board notes that an in-service PEB found that the 
veteran's psychiatric disorder preexisted service and was not 
aggravated therein.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court"), 
in Miller v. West, 11 Vet. App. 345 (1998), considered a 
Medical Board report which had determined that the claimant 
had a medical disability which preexisted his service 
entrance.  In the Miller case, the Court found that "those 
reports are not supported by any contemporaneous clinical 
evidence or recorded history in this record.  A bare 
conclusion, even one written by a medical professional, 
without a factual predicate in the record does not constitute 
clear and unmistakable evidence sufficient to rebut the 
statutory presumption of soundness [under 38 U.S.C. § 1111 
and 38 C.F.R. 
§ 3.304(b)]."  

In Gahman v. West, 13 Vet. App. 148 (1999), the Court held 
that lay statements reporting a pre-service history of 
disease did not constitute competent evidence to rebut the 
presumption of soundness even when transcribed by medical 
professionals in a PEB.

The veteran's service medical records show that he stated he 
had heard voices one year prior to entering active service.  
However, he has subsequently argued that he never made this 
statement.  Further, his parents' statements do not report 
any psychotic behavior prior to service.  His parents did 
report a period of hospitalization when he was an infant, but 
they also reported that he had a normal childhood.  Given the 
contradictory nature of this evidence, the fact that as late 
as Christmas  1959, the veteran was reported to be doing 
well, and the fact that there is no pre-service medical 
evidence of a psychiatric disability, the Board concludes 
that the presumption of soundness is not rebutted.  38 
U.S.C.A. § 1111 (West 1991).  

As previously set forth, the veteran was treated for and 
diagnosed as having a schizophrenia in service.  
Schizophrenia is a chronic disease.  38 C.F.R. §§ 3.307, 
3.309(a) (2000).  With chronic diseases identified in service 
subsequent manifestations of the same chronic disease no 
matter how long after service, will be considered service 
connected.  38 C.F.R. § 3.303(a).  Because schizophrenia was 
identified in service and has been identified currently, the 
Board concludes that service connection for that disease is 
warranted.  38 U.S.C.A..  § 1131; 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for schizophrenia is 
granted. 



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


